TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00660-CV


In re Ricky Lee Meredith 





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



M E M O R A N D U M   O P I N I O N


Meredith has petitioned this Court for a writ of mandamus ordering the district court
to conduct a hearing on Meredith's post-conviction application for writ of habeas corpus. 
See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2007).  A hearing is required, however, only
if the district court determines that there are controverted, previously unresolved facts material to
the legality of Meredith's confinement, and even then the court may resolve the fact issues by means
other than a hearing.  Id. art. 11.07, § 3(c), (d).  The conduct of a hearing by the district court is not
a ministerial duty that can be compelled by mandamus.  See Deleon v. District Clerk, 187 S.W.3d
473, 474 (Tex. Crim. App. 2006).  Moreover, we have determined that Meredith's writ application
was forwarded to the court of criminal appeals, where it was denied without written order on the
basis of the district court's findings.  Ex parte Meredith, No. WR-67,944-01 (Tex. Crim.
App. Oct. 10, 2007).

The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). (1)

				__________________________________________
				Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Filed:   December 18, 2007
1.        Meredith's motion for production of evidence is dismissed.